Exhibit 10.1

EMPLOYMENT AGREEMENT

THIS EMPLOYMENT AGREEMENT (this “Agreement”) is made and entered into by and
between Cano Petroleum Inc., a Delaware corporation with its principal executive
offices in Fort Worth, Texas (the “Company”), and Michael J. Ricketts, an
individual currently residing in Tarrant County, Texas (“Vice President”), as of
the 1st day of July, 2006 (the “Effective Date”).  The Company and Vice
President may sometimes be referred to herein individually as “Party” and
collectively as “Parties.”

Background

A.            The Company desires to employ Vice President in such a manner as
will reinforce and encourage the highest attention and dedication to the Company
and in the best interest of the Company and its shareholders; and

B.            Vice President is willing to serve the Company on the terms and
conditions herein provided.

Terms and Conditions

In consideration of the covenants and agreements herein contained and other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the Parties hereto agree as follows:

1.             Employment.  The Company hereby employs Vice President in the
capacity of Vice President and Principal Accounting Officer, and Vice President
hereby agrees to accept such employment by the Company, upon the terms and
conditions stated in this Agreement.

2.             Term.  The employment of Vice President by the Company as
provided in this Section will be for a term of three (3) years (the “Term”)
commencing on the Effective Date and expiring at the close of business on June
30, 2009.  After the employment Term, this Agreement shall be automatically
renewed for an indefinite number of successive one-year periods (a “Renewal
Term”), unless either party gives written notice of its intent not to renew the
Agreement no less than 30 days before the conclusion of the Term or Renewal
Term, as applicable.  For the purposes of this Agreement, the Term and Renewal
Term(s) shall be collectively called the “Employment Period.”  In the event,
however, that Vice President remains in the employ of the Company after the term
of this Agreement without the parties having entered into a new employment
agreement or extending this Agreement, then (i) the terms of this Agreement
shall not be applicable, (ii) Vice President shall be an employee-at-will
subject to the benefits, programs, and policies of the Company then in effect,
and (iii) either party may terminate the employment relationship at any time
with or without cause.

3.             Duties.  Vice President shall perform such services and duties as
may be assigned to him from time to time by the Senior Vice President and Chief
Financial Officer of the Company.  Vice President shall devote his full working
time, efforts and energies to the

1


--------------------------------------------------------------------------------




performance of his duties hereunder, which shall include managing the business
development affairs of the Company.

4.             Compensation.

(a)           Salary:  The Company shall pay Vice President for his services, a
base salary, on an annualized basis, of $175,000.00 (One Hundred Seventy-Five
Thousand Dollars) per annum for the period from the Effective Date, which salary
shall be payable by the Company in substantially equal installments on the
Company’s normal payroll dates.  All applicable taxes on the base salary will be
withheld in accordance with applicable federal, state and local taxation
guidelines.

(b)           Bonus:  In addition to the base salary described in paragraph 4(a)
above, Vice President shall be eligible for periodic cash bonuses in an amount
up to 100% of the then base salary and/or stock bonuses at the recommendation of
the Chief Executive Officer and the approval of the Board of Directors of the
Company.

(c)           Raises:  Vice President may receive periodic increases in the base
salary at the recommendation of the Chief Executive Officer and the approval
Board of Directors of the Company, which increased base salary shall become the
base salary for purposes of this Agreement.

5.             Vacations and Days Off.  Vice President shall be entitled to a
reasonable paid vacation of not less than twenty (20) days each calendar year
during the Employment Period (prorated for the first calendar year), exclusive
of holidays and weekends, which vacation shall be taken by Vice President in
accordance with the business requirements of the Company at the time and its
vacation plans, policies and practices as applied to other officers of the
Company then in effect relative to this subject.  Vice President shall also be
entitled to up to five (5) paid days off each calendar year for paternity leave
and up to three (3) paid days off to attend the funeral of any member of Vice
President’s immediate family.

6.             Employment Facilities.  During the Employment Period, the Company
shall provide, at its expense, appropriate and adequate office space, furniture,
communications, stenographic and word-processing equipment, supplies and such
other facilities and services as shall be suitable to Vice President’s position
or necessary for Vice President to perform his assigned tasks, duties and
responsibilities under this Agreement.

7.             Expenses and Services.  During the Employment Period, Vice
President shall be entitled to receive prompt reimbursement for all
pre-approved, reasonable expenses incurred by Vice President by reason of his
employment, including travel and living expenses while away from home at the
request of and in the service of the Company, provided that such expenses are
incurred and accounted for in accordance with the policies and procedures
established by the Company and in effect when the expenses are incurred.

8.             Rights under Certain Plans.  During the Employment Period, Vice
President shall be entitled to participate in any employee stock ownership
plans, 401K plans, health and dental

2


--------------------------------------------------------------------------------




insurance and other employee benefit plans and programs maintained by the
Company applicable to other employees on the same basis as other employees of
the Company.

9.                                       Confidential Information and
Non-Competition Agreement.

(a)           Vice President and the Company agree that, upon executing this
Agreement, the Company promises to provide, and will provide, Vice President
with its confidential information, including, without limitation, customer
information, trade secrets, lists of suppliers and costs, information concerning
the business and operations of the Company and its Affiliates and other
proprietary data or information, that is valuable, special and a unique asset of
the Company and its Affiliates (hereafter “Confidential Information”).  Vice
President agrees not to disclose Confidential Information, except as may be
necessary in the performance of his duties, to any Person, nor use such
Confidential Information, except as may be necessary in the performance of his
duties, either (i) during his employment by the Company; (ii) following Vice
President’s termination from employment, and; (iii) following expiration of this
Agreement without renewal or replacement, unless Vice President has received the
prior written consent of the Company to disclose or use Confidential
Information.  Upon termination of Vice President’s employment for any reason or
upon a request, at any time, by the Company, Vice President shall promptly
deliver to the Company all Confidential Information, including all drawings,
manuals, letters, notebooks, customer lists, documents, records, equipment,
files, computer disks or tapes, reports or any other materials relating to the
Company’s business (and all copies) which are in Vice President’s possession or
under Vice President’s control.

(b)           To protect the Company’s Confidential Information, and in the
event of Vice President’s termination of employment for any reason whatsoever,
whether by Vice President or the Company, it is necessary to enter into the
following restrictive covenant, which is ancillary to the enforceable promises
and agreements between the Company and Vice President in Paragraph 9(a) of this
Agreement.  Without the prior written consent of the Company, signed by Chairman
and CEO of the Company, Vice President shall not, directly or indirectly, during
his employment with the Company and for a period of one (1) year following the
termination of employment:

(i)           Engage in or perform services for a Competing Business.  For
purposes of this Agreement, a “Competing Business” is one that provides the same
or substantially similar products and services as those provided by the Company
during Vice President’s employment, including, without limitation, primary,
secondary and enhanced oil recovery techniques.  Vice President agrees and
understands that the Company’s business is international in scope and its
products are marketed throughout the United States.  The geographic area for
purposes of this restriction is the area within the entire State of Texas.

3


--------------------------------------------------------------------------------




(ii)          Solicit business from, attempt to do business with, or do business
with any client or prospective client of the Company with whom the Company
transacted business or solicited within the preceding 12 months, and which
either: (1) Vice President contacted, called on, serviced, did business with or
had significant contact with during Vice President’s employment at the Company
or that Vice President attempted to contact, call on, service, or do business
with during the his employment with the Company; or (2) Vice President became
acquainted with as a result of his employment at the Company.  This restriction
applies only to business that is in the scope of services or products provided
by the Company.

(iii)         Solicit, induce or attempt to solicit or induce, on behalf of
himself or any other person or entity, any employee or independent contractor of
the Company to terminate their employment or relationship with the Company
and/or accept employment elsewhere.

(iv)        Solicit, induce or attempt to solicit or induce, any client or
prospective client of the Company to cease or curtail their business
relationship with the Company.

10.           Early Termination. Vice President’s employment hereunder may be
terminated without any breach of this Agreement only under the following
circumstances:

(a)           Vice President’s employment hereunder will terminate upon his
death;

(b)           If, as a result of Vice President’s incapacity due to physical or
mental illness, Vice President shall have been absent from his duties or unable
to perform his full duties hereunder for a total of 90 days during any 12 month
period (“Disability Period”), and within 15 days after written notice of
termination is given (which may occur before or after the end of such 90 day
period), shall not have returned to the performance of his full duties hereunder
on a full-time basis, the Company may terminate Vice President’s employment
hereunder. The determination of Vice President’s incapacity  due to physical or
mental illness shall be made by Vice President’s attending physician unless the
Company disagrees with such determination, in which case Vice President’s
incapacity shall be determined by a majority of three physicians qualified to
practice medicine in the State of the Texas, one to be selected by each of Vice
President (or his authorized representative) and the Company and the third to be
selected by such two designated physicians

(c)           The Company may terminate Vice President’s employment hereunder
for Cause.  For purposes of this Agreement, the Company shall have “Cause” to
terminate Vice President’s employment hereunder upon (i) Vice President’s
financial dishonesty, including, without limitation, misappropriation of funds
or property, or any attempt by Vice President to secure any personal profit
related to the business or business opportunities of the Company without the
informed, written approval of the Company; (ii) Vice President’s willful refusal
for at least ten (10) days to comply with reasonable directives of the Company
after receipt by Vice President of prior written notice from the Company
specifying such noncompliance; (iii) gross negligence or reckless or willful
misconduct in the performance of Vice President’s duties; (iv) the failure to
perform, or

4


--------------------------------------------------------------------------------




continuing neglect in the performance of, duties assigned to Vice President for
at least ten (10) days after receipt by Vice President from the Company of prior
written notice of such failure or neglect; (v) misconduct which has a materially
adverse effect upon the Company’s business or reputation; (vi) Vice President’s
use of illicit or illegal drugs; (vii) Vice President’s abuse of alcohol or
prescription medication; (viii) the conviction of, or plea of nolo contendre to,
any felony or a misdemeanor involving moral turpitude or fraud; (ix) continuing
the material breach of any provision of this Agreement for at least ten (10)
days after receipt by Vice President from the Company of prior written notice of
such breach; (x) the violation of the Company’s policies including, without
limitation, the Company’s policies on equal employment opportunity and
prohibition of unlawful harassment, discrimination or retaliation; or (xi) a
violation of Paragraph 9 of this Agreement.

(d)           Any termination of Vice President’s employment by the Company or
by Vice President (other than termination pursuant to subsection (a) above)
shall be communicated by written Notice of Termination to the other Party
hereto.  For purposes of this Agreement, a “Notice of Termination” shall mean a
notice which shall indicate the specific termination provision in this Agreement
relied upon and shall set forth in reasonable detail the facts and circumstances
claimed to provide a basis for termination of Vice President’s employment under
the provision so indicated.

(e)           “Date of Termination” shall mean (i) if Vice President’s
employment is terminated by his death, the date of his death; (ii) if Vice
President’s employment is terminated pursuant to subsection (b) above, 15 days
after Notice of Termination is given (provided that Vice President shall not
have returned to the performance of his duties on a full-time basis during such
15 days period); (iii) if Vice President’s employment is terminated at the
expiration of the Term, Renewal Term, or any extension thereof, the last day of
the Term or, if applicable, the last day of the Renewal Term or any extension;
and (iv) if Vice President’s employment is terminated for any other reason, the
date the Notice of Termination is given.

11.           Compensation upon Termination or During Disability.  Upon
termination of Vice President’s employment pursuant to the terms of this
Agreement or during any period of Vice President’s physical or mental
disability, Vice President shall be paid as follows:

(a)           The Vice President shall continue to receive his annual base
salary at the rate then in effect during any Disability Period provided,
however, that such payments shall not continue beyond the earlier of (i) the end
of the Term or, if applicable, the Renewal Term, or (ii) the Date of Termination
of this Agreement by the Company pursuant to Section 10(e)(ii), provided that
payments so made to Vice President shall be reduced by the sum of the amounts,
if any, payable to Vice President under any disability benefit plans of the
Company and which were not previously applied to reduce any such payment.  In
addition the Company shall reimburse Vice President for any theretofore
unreimbursed expenses which were incurred prior to the commencement of the
Disability Period.

5


--------------------------------------------------------------------------------




(b)           If Vice President’s employment is terminated by his death, the
Company shall pay to Vice President’s designated beneficiaries, or if he leaves
no designated beneficiaries, to his estate, his annual base salary through the
date of Vice President’s death at the rate then in effect and any theretofore
unreimbursed expenses and the Company shall have no further obligations to Vice
President under this Agreement.

(c)           If Vice President’s employment shall be terminated for Cause, the
Company shall pay Vice President his annual base salary (but not the
compensation described in Section 4(b)) through the Date of Termination at the
rate in effect at the time Notice of Termination is given and the Company shall
have no further obligations to Vice President under this Agreement.

(d)           If the Company shall (i) terminate Vice President’s employment
other than pursuant to Section 10(a), 10(b) or 10(c) hereof; (ii) assign to Vice
President any duties materially inconsistent with Vice President’s position in
the Company; or (iii) assign to Vice President a title, office or status which
is inconsistent than that established herein (unless in the nature of a
promotion) then, in addition to reimbursement of  Vice President for any
theretofore unreimbursed expenses, the Company shall pay Vice President, with no
offset, an amount equal to the greater of (a) Vice President’s annual base
salary at the rate in effect at the time Notice of Termination is given for the
unexpired Term or, if applicable, Renewal Term of this Agreement and payment for
any accrued, but unused vacation days hereunder; or (b) six (6) months of Vice
President’s annual base salary at the rate in effect at the time Notice of
Termination is given and payment for any accrued, but untaken vacation days
hereunder.  Such payments to be made in a single lump sum within ten (10) days
of the termination of this Agreement.

(e)           If Vice President shall terminate his employment pursuant to
Section 10(d) of this Agreement, the Company shall pay Vice President, in
addition to reimbursement of any theretofore unreimbursed expenses, his full
salary through the Date of Termination at the rate in effect on the date that
Notice of Termination is received by the Company, plus payment for any accrued,
but untaken vacation days hereunder and the Company shall have no further
obligation to Vice President under this Agreement.

12.           Change in Control Severance Benefit.  If within twelve (12) months
after the occurrence of a Change in Control (as defined below) (i) the Company
terminates Vice President’s employment for any reason; or (ii) Vice President
resigns at any time after any diminution in Vice President’s job title, duties
or compensation or the relocation of Vice President, without Vice President’s
consent, to an office in a county that does not abut Tarrant County, Texas, the
Company shall pay to Vice President, in a lump sum, three times Vice President’s
annual salary in effect as of the date of Vice President’s termination or
resignation and three times the sum of prior year bonuses paid to Vice President
and shall continue to provide to Vice President, Vice President’s spouse and
dependents, for a period of three years after such termination or resignation,
the right to participate in any health and dental plans that the Company may
maintain for its employees, on the same basis as participation by such
employees.

6


--------------------------------------------------------------------------------




A “Change in Control” shall mean:

(a) any consolidation, merger or share exchange of the Company in which the
Company is not the continuing or surviving corporation or pursuant to which
shares of the Company’s common stock would be converted into cash, securities or
other property, other than a consolidation, merger or share exchange of the
Company in which the holders of the Company’s common stock immediately prior to
such transaction have the same proportionate ownership of common stock of the
surviving corporation immediately after such transaction; (b) any sale, lease,
exchange or other transfer (excluding transfer by way of pledge or
hypothecation) in one transaction or a series of related transactions, of all or
substantially all of the assets of the Company; (c) the stockholders of the
Company approve any plan or proposal for the liquidation or dissolution of the
Company; (d) the cessation of control (by virtue of their not constituting a
majority of directors) of the Board by the individuals (the “Continuing
Directors”) who (x) at the Effective Date were directors or (y) become directors
after the Effective Date and whose election or nomination for election by the
Company’s stockholders was approved by a vote of at least two-thirds of the
directors then in office who were directors at the Effective Date or whose
election or nomination for election was previously so approved; (e) the
acquisition of beneficial ownership (within the meaning of Rule 13d-3 under the
Securities Exchange Act of 1934) of an aggregate of 50% or more of the voting
power of the Company’s outstanding voting securities by any person or group (as
such term is used in Rule 13d-5 under the Securities Exchange Act of 1934) who
beneficially owned less than 50% of the voting power of the Company’s
outstanding voting securities on the Effective Date of this Plan; provided,
however, that notwithstanding the foregoing, an acquisition shall not constitute
a Change in Control hereunder if the acquirer is (x) a trustee or other
fiduciary holding securities under an employee benefit plan of the Company and
acting in such capacity, (y) a subsidiary of the Company or a corporation owned,
directly or indirectly, by the stockholders of the Company in substantially the
same proportions as their ownership of voting securities of the Company or
(z) any other person whose acquisition of shares of voting securities is
approved in advance by a majority of the Continuing Directors; or (f) in a Title
11 bankruptcy proceeding, the appointment of a trustee or the conversion of a
case involving the Company to a case under Chapter 7.

Anything in this Section 12 to the contrary notwithstanding, in the event it
shall be determined that any payment or distribution made, or benefit provided,
by the Company to or for the benefit of Vice President (whether paid or payable
or distributed or distributable or provided pursuant to the terms hereof or
otherwise) would constitute a “parachute payment” as defined in Section 280G of
the Internal Revenue Code of 1986, as amended (the “Code”), then the lump sum
payment payable pursuant to this Section 12 shall be reduced so that the
aggregate present value of all payments in the nature of compensation to (or for
the benefit of) Vice President which are contingent on a change of control (as
defined in Code Section 280G(b)(2)(A)) is One Dollar ($1.00) less than the
amount which Vice President could receive without being considered to have
received any parachute payment (the amount of this reduction in the lump sum
severance payment is referred to herein as the “Excess Amount”).  The
determination of the amount of any reduction required by this Section 12 shall
be made by an independent accounting firm (other than the Company’s independent
accounting firm) selected by the Company and acceptable to Vice President, and
such determination shall be conclusive and binding on the parties hereto.

7


--------------------------------------------------------------------------------




13.           Defined Terms.  For purposes of this Agreement, the terms set
forth in this Agreement shall have the following meanings:

(a)           “Affiliate” shall mean any individual, corporation, unincorporated
organization, trust or other form of entity controlling, controlled by or under
common control with the Company.  For purposes of this definition, “control”
(including “controlled by” and “under common control with”) means the
possession, directly or indirectly, of the power to direct or cause the
direction of the management and policies of such individual, corporation,
unincorporated organization, trust or other form of entity, whether through the
ownership of voting securities or otherwise.

(b)           “Person” shall mean an individual, a corporation, a partnership,
an association, a joint-stock company, a trust, an incorporated organization or
a government or political subdivision thereof.

14.           Waiver. No waiver of any provision of this Agreement shall be
deemed, or shall constitute, a waiver of any other provision, whether or not
similar, nor shall any waiver constitute a waiver of any continuing or
succeeding breach of such provision, a waiver of the provision itself, or a
waiver of any right under this Agreement.  No waiver shall be binding unless
executed in writing by the Party making the waiver.

15.           Limitation of Rights.  Nothing in this Agreement, except as
specifically stated herein, is intended to confer any rights or remedies under
or by reason of this Agreement on any persons other than the Parties and their
respective permitted successors and assigns and other legal representatives, nor
is anything in this Agreement intended to relieve or discharge the obligation or
liability of any third persons to any Party to this Agreement, nor shall any
provision give any third persons any right of subrogation or action over against
any Party to this Agreement.

16.           Notices.  During the Employment Period of this Agreement Vice
President shall give the Company immediate notice of any change of address.  All
notices given in connection with this Agreement shall be in writing and shall be
delivered either by personal delivery, by telecopy or similar facsimile means,
by certified or registered mail (postage prepaid and return receipt requested),
or by express courier or delivery service, addressed to the applicable Party
hereto at the following address:

If to the Company:

Cano Petroleum, Inc.
Burnett Plaza
801 Cherry St., Suite 3200, Unit 25
Fort Worth, Texas 76102
Attention: S. Jeffery Johnson
Telecopy No.: 817-698-0761:

8


--------------------------------------------------------------------------------




If to Vice President:

Michael J. Ricketts
554 Bear Ridge
Keller, Texas 76248
Telephone:  817-431-9763

or such other address and number as either Party shall have previously
designated by written notice given to the other Party in the manner hereinabove
set forth.  Notices shall be deemed given when received, if sent by telecopy or
similar facsimile means (confirmation of such receipt by confirmed facsimile
transmission being deemed receipt of communications sent by telecopy or other
facsimile means); and when delivered and receipted for (or upon the date of
attempted delivery where delivery is refused), if hand-delivered, sent by
express courier or delivery service, or sent by certified or registered mail.

17.           Inconsistent Obligations.  Vice President represents and warrants
that he is not subject to any undisclosed obligations inconsistent with those of
this Agreement and expressly warrants that he is not subject to a
non-competition agreement with any third-party that is inconsistent with the
obligations set forth herein.

18.           Code Section 409A; Delay of Payments.  The terms of this Agreement
have been designed to comply with the requirements of Code Section 409A, as
amended, where applicable, and shall be interpreted and administered in a manner
consistent with such intent.  Notwithstanding anything to the contrary in this
Agreement, (i) if upon the date of Vice President’s termination of employment
with the Company, Vice President is a “specified employee” within the meaning of
Code Section 409A, and the deferral of any amounts otherwise payable under this
Agreement as a result of Vice President’s termination of employment is necessary
in order to prevent any accelerated or additional tax to Vice President under
Code Section 409A, then the Company will defer the payment of any such amounts
hereunder until the date that is six (6) months and one day following the date
of Vice President’s termination of employment with the Company at which time any
such delayed amounts will be paid to Vice President in a single lump sum, with
interest from the date otherwise payable at the prime rate as published in The
Wall Street Journal on the date of Vice President’s termination of employment
with the Company, and (ii) if any other payments of money or other benefits due
to Vice President hereunder could cause the application of an accelerated or
additional tax under Code Section 409A, such payments or other benefits shall be
deferred if deferral will make such payment or other benefits compliant under
Code Section 409A.

19.           Entirety and Amendments.  This instrument and the instruments
referred to herein embody the entire agreement between the Parties, supersede
all prior agreements and understandings, if any, relating to the subject matter
hereof, and may be amended only by an instrument in writing executed by all
Parties, and supplemented only by documents delivered or to be delivered in
accordance with the express terms hereof.

9


--------------------------------------------------------------------------------




20.           Successors and Assigns.  This Agreement will be binding upon and
inure to the benefit of the Parties hereto and any successors in interest to the
Company, but neither this Agreement nor any rights hereunder may be assigned by
Vice President or by the Company, except that the Company may assign this
Agreement to an Affiliate or successor in interest.

21.           Governing Law And Venue.  This Agreement shall be governed by and
construed and enforced in accordance with the laws of the State of Texas
applicable to agreements made and to be performed entirely in Texas, exclusive
of any provisions of Texas law which would apply the law of another
jurisdiction.  The obligations and undertakings of each of the Parties to this
Agreement shall be performable in Tarrant County, Texas, and each Party agrees
that if any action at law or in equity is necessary by the Company or Vice
President to enforce or interpret the terms of this Agreement, venue shall be in
Tarrant County, Texas.

22.           Cumulative Remedies.  No remedy herein conferred upon any Party is
intended to be exclusive of any other benefits or remedy, and each and every
such remedy shall be cumulative and shall be in addition to every other benefits
or remedy given hereunder or now or hereafter existing at law or in equity or by
statute or otherwise.  No single or partial exercise by any Party of any right,
power or remedy hereunder shall preclude any other or further exercise thereof.

23.           Multiple Counterparts.  This Agreement may be executed and
delivered by facsimile and in a number of identical counterparts, each of which
constitute collectively, one agreement; but in making proof of this Agreement,
it shall not be necessary to produce or account for more than one counterpart. 
This Agreement may be executed and delivered via facsimile.

24.           Descriptive Headings.  The headings, captions and arrangements
used in this Agreement are for convenience only and shall not be deemed to
limit, amplify or modify the terms of this Agreement, nor affect the meanings
hereof.

25.           Severability.  The parties intend all provisions of this Agreement
to be enforced to the fullest extent permitted by law.  Accordingly, if any
provision of this Agreement is held illegal, invalid, or unenforceable under
present or future law, such provision shall be fully severable, this Agreement
shall be construed and enforced as if such illegal, invalid, or unenforceable
provision were never a part hereof, and the remaining provisions of this
Agreement shall remain in full force and effect and shall not be affected by the
illegal, invalid, or unenforceable provision or by its severance.

10


--------------------------------------------------------------------------------




Signatures

To evidence the binding effect of the covenants and agreements described above,
the Parties hereto have executed this Agreement effective as of the Effective
Date.

 

THE COMPANY:

 

 

 



 

CANO PETROLEUM, INC.

 

 

 

 

 

 

 

By:

 

/s/ S. Jeffrey Johnson

 

 

 

 

S. Jeffrey Johnson

 

 

 

 

CEO and Chairman

 

 

 

 

 

 

 

 

 

 

 

 

VICE PRESIDENT:

 

 

 

 

 

 

 

 

 

/s/ Michael J. Ricketts

 

 

 

 

Michael J. Ricketts

 

11


--------------------------------------------------------------------------------